Citation Nr: 9933752	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  November 1942 to 
October 1945 and from March 1951 to July 1952.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for back 
pain, bilateral hearing loss, a skin condition and a neck 
condition were denied.  

The Board notes that a rating decision and supplemental 
statement of the case issued in August 1998 identified two of 
the issues on appeal in terms of whether new and material 
evidence had been submitted to reopen previously denied 
claims for service connection of a hearing loss disability 
and a skin condition. In April 1998, the veteran was 
furnished with, inter alia, a notice of denial of his claims 
for service connection for a hearing loss disability and a 
skin condition.  He filed a notice of disagreement in April 
1998 and was furnished with a statement of the case in May 
1998.  In June 1998, he filed a VA form 9, indicating that he 
wished to appeal, inter alia, the issues of service 
connection a bilateral hearing loss disability and a skin 
condition. As the veteran perfected a timely appeal of these 
issues, the Board will undertake a de novo review of the 
claims and treat his claims as service connection for a 
bilateral hearing loss disability and service connection for 
a skin condition. The Board finds that the veteran is not 
prejudiced by this action as the RO has addressed the 
pertinent evidence in its prior rating actions, in the 
statement of the case issued in May 1998, and the 
supplemental statements of the case issued in August 1998 and 
January 1999. 

The veteran also appeals a February 1998 rating action 
rendered by the RO in which service connection for a heart 
murmur was denied.  The issue of entitlement to service 
connection for a heart murmur will be addressed following the 
ORDER (see REMAND, below).


FINDINGS OF FACT

1.  A back disability is not shown in service.

2.  A nexus between the veteran's current neck disability and 
his active military service is not shown.

3.  A bilateral hearing loss disability is not shown in 
service.

4.  A skin condition is not currently shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for a neck disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals, has established three elements for determining 
whether a claim is well grounded.  The three elements of a 
"well grounded" claim are: (1) evidence of a current 
disability as provided by medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

I.  Service Connection for a Back Disability

The veteran contends that he has a back disability, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a back disability 
during service; (2) whether he currently has a back 
disability; and if so, (3) whether his current back  
disability is etiologically related to his service. 

A review of the evidence indicates shows that that a back 
disability is not shown during active military service.  
Accordingly, the veteran's claim for service connection for a 
back disability fails.  

As set forth above, the evidence indicates that the veteran 
had two periods of active military service.  Service medical 
records covering his first period of active duty from 
November 1942 to October 1945 are silent for any complaints, 
treatment, or diagnosis of a back disability.  On the 
contrary, a November 1942 physical examination upon entry to 
active duty indicates that the veteran did not have any 
musculoskeletal defects.  An April 1943 physical examination, 
conducted in conjunction with a hospitalization for an acute 
episode of constipation, indicates that the veteran's 
muscular system as well as his bones and joints were normal.  
Likewise, a separation examination report of October 1945 
indicates that there were no musculoskeletal defects.  

Prior to the veteran's second period of active service, he 
was afforded an induction physical examination in December 
1950.  In a December 1950 report of medical history, the 
veteran stated that he had not had any bone, joint, or other 
deformity nor had he ever worn a brace or back support.  He 
also indicated that he had not had arthritis.  In July 1952, 
he was afforded a physical examination in anticipation of his 
pending separation from active duty.  The examination report 
indicates that his spine and his musculoskeletal system were 
normal.  Additionally, the veteran's report of medical 
history dated in June 1952 indicates that he marked "no" 
when asked if he had or ever had any bone, joint, or other 
deformity.  He also marked "no" when asked if he had or 
ever had arthritis or rheumatism.  

The Board notes the veteran's contentions that he developed a 
back disability while on active duty.  However, while 
entirely competent to report his symptoms both current and 
past, he has presented no clinical evidence or medical 
opinion that would establish a back disability in service.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any current back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a back disability could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

II.   Service Connection for a Neck Disability 

The veteran contends that he has a neck disability, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a neck disability 
during service; (2) whether he currently has neck disability; 
and if so, (3) whether his current neck disability is 
etiologically related to his service. 

A review of the evidence indicates that a neck disability is 
not shown to be etiologically related to his active military.  
Accordingly, the veteran's claim for service connection for a 
neck disability fails.

Service medical records from the veteran's first period of 
service are silent for any complaints, treatment, or 
diagnosis of a neck disability.  The induction physical 
examination report of November 1942 and the separation 
physical examination report of October 1945 indicate that the 
veteran's musculoskeletal system was normal.  

An induction physical examination report from December 1950 
from the veteran's second period of military service 
indicates that his musculoskeletal system was normal.  An 
outpatient medical record from April 1952 shows that the 
veteran was seen with complaints of a stiff neck due to a 
sudden jerk.  The report indicates that he experienced a 
strained feeling.  No other treatment, complaint, or 
diagnosis of a neck injury is shown in his service medical 
records.  The report from his separation examination in July 
1952 is negative for any musculoskeletal or neck disability.  

Post service private medical records indicate that he was 
seen in October 1995 by Dr. John L. Finklea for probable 
cervical nerve root disease or compression syndrome with pain 
in the right shoulder and pain in the third and fourth 
fingers of the right hand.  The medical record indicates that 
the pain was present most of the time and the shoulder pain 
was intermittent.  No etiology of the neck pain was provided; 
however, the report indicates that the pain was not felt to 
be cardiac and did not have a clinical history suggestive of 
angina.  The report indicates that the veteran was involved 
in an automobile accident one week prior to the examination.  

The veteran was seen in October 1996 with complaints of neck 
pain radiating down his right arm into his fingertips.  The 
treatment record indicates that the veteran stated that the 
pain had lasted for several years and he gave a history of a 
degenerated disc in his back in the past.  The physician 
indicated a diagnosis of "? cervical disc disease" and 
suggested "continued observation" as the condition was 
apparently clinically stable.

An April 1998 VA Memorandum indicates that a VA physician 
reviewed radiographic films at the request of the veteran.  
The memorandum indicates that 3 views of the cervical spine 
dated in May 1984 were reviewed and determined to represent a 
normal study.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between a current neck disability and his inservice 
complaint of neck stiffness.  While the evidence shows that 
he has received recent medical treatment for neck pain, he 
has presented no medical evidence or diagnostic evidences 
such as radiographic studies that would establish a nexus 
between his current neck disability and his military service.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any current neck 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not etiologically 
related to military service, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for a neck disability could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

III.  Service Connection for a Hearing Loss

The veteran contends that he has a bilateral hearing loss 
disability, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a bilateral hearing loss disability during service; (2) 
whether he currently has a bilateral hearing loss disability; 
and if so, (3) whether his bilateral hearing loss disability 
is etiologically related to his service. 

A review of the evidence indicates that a bilateral hearing 
loss disability is not shown during active military service.  
Accordingly, the veteran's claim for service connection for a 
bilateral hearing loss disability fails.

The November 1942 induction examination report indicates a 
that his hearing was measured in bilaterally at 20/20; no 
hearing loss disability was noted.  Service medical records 
from November 1942 to October 1945 are silent for any 
complaint, treatment, or diagnosis of a bilateral hearing 
loss disability.  On the contrary, his separation examination 
report of October 1945 shows that his hearing was recorded as 
15/15 bilaterally,  Again, no hearing loss disability was 
noted. 

A December 1950 report of medical history completed by the 
veteran does not indicated that he had a bilateral hearing 
loss disability.  Similarly, service medical records from 
March 1951 to July 1952 are silent for any complaint, 
treatment, or diagnosis of bilateral hearing loss disability.  
On the contrary, the separation examination report of July 
1952 indicates that whispered voice and spoken voice were 
recorded as 15/15 bilaterally.  The examination report does 
not indicate a diagnosis of bilateral hearing loss.  
Accordingly, the Board must find that a bilateral hearing 
loss disability is not shown in service.

The Board notes the veteran's contentions that he developed a 
bilateral hearing loss disability while on active duty.  
However, while entirely competent to report his symptoms both 
current and past, he has presented no clinical evidence or 
medical opinion that would establish a bilateral hearing loss 
disability in service.  Similarly, he has submitted no 
medical evidence to indicate that a nexus exists between his 
current hearing loss disability and his active military 
service.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any hearing 
loss disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a bilateral hearing loss disability could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

IV.  Service Connection for a Skin Condition

The veteran contends that he has a skin condition, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a skin condition 
during service; (2) whether he currently has a skin 
condition; and if so, (3) whether his current skin condition 
is etiologically related to his service. 

A review of the evidence indicates that a skin condition is 
not currently shown.  Accordingly, the veteran's claim for 
service connection for a skin condition fails.

The July 1952 separation examination report indicates that 
the veteran gave a history of boils; however, clinical 
examination showed his skin to be normal.  Subsequent to his 
separation examination, service medical records indicate that 
the  veteran developed a rash on his hands in July 1952.  A 
diagnosis of contact dermatitis was rendered. The evidence 
does not show any other treatment, either inservice or post-
service, pertaining to a skin condition with the exception of 
burns he received while on active duty.  The Board notes that 
the service connection has been established for a superficial 
burn scar of the right knee. 

Post service medical records are silent for any complaint, 
treatment, or diagnosis of a skin condition.  On the 
contrary, a March 1993 hospitalization summary from Baptist 
Medical Center indicates that the veteran's skin was warm and 
dry; no abnormality or disability is noted.

The Board must conclude, based on the evidence discussed 
above, that a skin condition is not currently shown.  It is 
noted that, in claiming that he currently has a skin 
condition, he has presented no diagnostic studies or clinical 
evidence in support of his claim.  He is competent to report 
his symptoms; however, in the absence of evidence indicating 
that he has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the actual presence of a skin 
condition to be of no probative value.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a skin condition could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

With respect to the veteran's claims for service connection 
for a back disability, neck disability, bilateral hearing 
loss disability, and a skin condition, the Board notes that 
the Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  A review 
of the veteran's claims folder does not show that any 
additional evidence exists to that would establish a well 
grounded claim for service connection of a back disability, 
neck disability, bilateral hearing loss disability, or skin 
condition.  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen any or 
all of his claims for service connection, at any time.


ORDER

A claim for service connection for a back disability is not 
well grounded, and is accordingly denied.

A claim for service connection for a neck disability is not 
well grounded, and is accordingly denied.

A claim for service connection for a bilateral hearing loss 
disability is not well grounded, and is accordingly denied.

A claim for service connection for a skin condition is not 
well grounded, and is accordingly denied.

REMAND

A review of the claims folder indicates that service 
connection for a heart murmur was denied by the RO by means 
of a February 1998 rating action.  The veteran was notified 
of the denial in March 1998.   Subsequent to this denial, a 
March 1998 VA Form 21-4138, Statement in Support of Claim, 
was received indicating that the veteran wished to "reopen 
his service connected disability claim for heart murmur." As 
this statement was received less than 10 days after notice of 
the denial was furnished to the veteran, the Board will 
construe the statement as a notice of disagreement (NOD) to 
the February 1998 rating action.  See 38 C.F.R. § 20.201 
(1999).  Under the Court's holding in Manlincon v. West, 12 
Vet. App. 238 (1999), the March 1998 NOD initiated review by 
the Board of the RO's denial of the claim, and the issue must 
be remanded to have the RO issue a Statement of the Case 
regarding the claim. 

Accordingly, the case is REMANDED for the following 
development:

With respect to a claim for a heart 
murmur, the RO should furnish to the 
veteran and his representative a 
Statement of the Case summarizing the law 
and evidence relied on in the 
determination of this claim.  The RO 
should also inform the veteran of his 
appellate rights with respect to this 
claim. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

 

